

115 SRES 23 IS: Establishing the Select Committee on Cybersecurity.
U.S. Senate
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III115th CONGRESS1st SessionS. RES. 23IN THE SENATE OF THE UNITED STATESJanuary 24, 2017Mr. Gardner (for himself and Mr. Coons) submitted the following resolution; which was referred to the Committee on Rules and AdministrationRESOLUTIONEstablishing the Select Committee on Cybersecurity.
	
		1.Select Committee on Cybersecurity
 (a)DefinitionsIn this section— (1)the term cybersecurity means the protection or defense of cyberspace from cyberattacks;
 (2)the term cybersecurity breach means an attack via cyberspace, targeting an enterprise’s use of cyberspace for the purpose of— (A)disrupting, disabling, destroying, or maliciously controlling a computing environment or infrastructure; or
 (B)destroying the integrity of data or stealing controlled information; and (3)the term cyberspace means the global domain within the information environment consisting of the interdependent network of information systems infrastructures (including the Internet, telecommunications networks, computer systems, and embedded processors and controllers).
 (b)EstablishmentThere is established a select committee of the Senate to be known as the Select Committee on Cybersecurity (in this resolution referred to as the select committee)—
 (1)to oversee and make continuing studies of and recommendations regarding cybersecurity threats to the United States; and
 (2)which may report by bill or otherwise on matters within its jurisdiction. (c)Membership (1)In generalThe select committee shall be composed of 21 members as follows:
 (A)The Chairman and Ranking Member of the Committee on Appropriations. (B)The Chairman and Ranking Member of the Committee on Armed Services.
 (C)The Chairman and Ranking Member of the Committee on Banking, Housing, and Urban Affairs. (D)The Chairman and Ranking Member of the Committee on Commerce, Science, and Transportation.
 (E)The Chairman and Ranking Member of the Committee on Foreign Relations. (F)The Chairman and Ranking Member of the Committee on Homeland Security and Governmental Affairs.
 (G)The Chairman and Vice Chairman of the Select Committee on Intelligence. (H)The Chairman and Ranking Member of the Committee on the Judiciary.
 (I)Five members who shall be appointed from the Senate at large. (2)Members from other committeesIf the Chairman or Ranking Member of a committee named in subparagraphs (A) through (H) of paragraph (1) chooses not to serve on the select committee, the Chairman or Ranking Member of such committee, respectively, shall appoint 1 member of such committee to the select committee.
 (3)Appointment of other membersThe Majority Leader shall appoint 3 of the members under paragraph (1)(I) and the Minority Leader shall appoint 2 of the members under paragraph (1)(I).
 (4)Ex officio membersThe Majority Leader and Minority Leader shall serve as ex officio, nonvoting members of the select committee.
 (5)Chairperson and vice chairpersonAt the beginning of each Congress, the Majority Leader shall select a chairperson of the select committee and the Minority Leader shall select a vice chairperson for the select committee.
 (d)Subcommittees authorizedThe select committee may be organized into subcommittees. Each subcommittee shall have a chairperson and a vice chairperson who are selected by the chairperson and vice chairperson of the select committee, respectively.
 (e)JurisdictionThere shall be referred to the select committee all proposed legislation, messages, petitions, memorials, and other matters relating to the following:
 (1)Domestic and foreign cybersecurity risks (including state-sponsored threats) to the United States, including to—
 (A)the computer systems of the United States; (B)the infrastructure of the United States;
 (C)citizens of the United States; (D)corporations and other businesses in the United States; and
 (E)the commerce of the United States. (2)The activities of any department or agency relating to preventing, protecting against, or responding to cybersecurity threats to the United States, and relevant incidents or actions.
 (3)The organization or reorganization of any department or agency to the extent that the organization or reorganization relates to a function or activity involving preventing, protecting against, or responding to cybersecurity threats to the United States, and relevant incidents or actions.
 (4)Authorizations for appropriations, both direct and indirect, for preventing, protecting against, or responding to cybersecurity threats to the United States, and relevant incidents or actions.
				(f)Authorities
 (1)In generalFor the purposes of this resolution, the select committee is authorized in its discretion— (A)to make investigations into any matter within its jurisdiction;
 (B)to make expenditures from the contingent fund of the Senate; (C)to employ personnel;
 (D)to hold hearings; (E)to sit and act at any time or place during the sessions, recesses, and adjourned periods of the Senate;
 (F)to require, by subpoena or otherwise, the attendance of witnesses and the production of correspondence, books, papers, and documents;
 (G)to take depositions and other testimony and authorize employees of the select committee to take depositions and other testimony;
 (H)to procure the services of individual consultants, or organizations thereof, in accordance with section 202(i) of the Legislative Reorganization Act of 1946 (2 U.S.C. 4301(i));
 (I)with the prior consent of the government department or agency concerned and the Committee on Rules and Administration, to use on a reimbursable basis the services of personnel of any such department or agency;
 (J)to make recommendations and report legislation on matters within its jurisdiction; and (K)permit any personal representative of the President, designated by the President to serve as a liaison to the select committee, to attend any closed meeting of the select committee.
 (2)OathsThe chairperson of the select committee or any member thereof may administer oaths to witnesses. (3)Subpoenas (A)Authorization of subpoenasThe issuance of a subpoena may only be authorized by the select committee upon an affirmative vote of a majority of the members of the select committee, which vote may not be held before the time that is 48 hours after notice of the request to authorize the issuance of the subpoena is provided to each member of the select committee, absent unanimous consent.
 (B)IssuanceA subpoena authorized by the select committee— (i)may be issued under the signature of the chairperson, the vice chairperson, or any member of the select committee designated by the chairperson; and
 (ii)may be served by any person designated by the chairperson, the vice chairperson, or other member signing the subpoena.
						(g)Obtaining information
 (1)In generalThe select committee shall obtain from the President and the heads of departments and agencies the information relevant to cybersecurity risks and threats required to ensure that the members of the select committee have complete and current information relating to cybersecurity activities and threats, which may include obtaining written reports reviewing—
 (A)the activities carried out by the department or agency concerned to prevent, protect against, or respond to cybersecurity threats;
 (B)the cybersecurity threats from within the United States and from foreign countries that are directed at the United States or its interests;
 (C)previously conducted or anticipated covert actions relating to cybersecurity; and (D)any significant cybersecurity breaches that could—
 (i)affect the diplomatic, political, economic, or military relations of the United States with other countries or groups; or
 (ii)impose a major financial cost on the Federal Government, citizens of the United States, corporations or other businesses in the United States, or the commerce of the United States.
 (2)Access of members to informationEach member of the select committee shall have equal and unimpeded access to information collected or otherwise obtained by the select committee.
				(3)Classified information
 (A)In generalNo employee of the select committee or any person engaged by contract or otherwise to perform services for or at the request of the select committee shall be given access to any classified information by the select committee unless the employee or person has—
 (i)agreed in writing and under oath to be bound by the rules of the Senate (including the jurisdiction of the Select Committee on Ethics) and of the select committee as to the security of such information during and after the period of the employment or contractual agreement with the select committee; and
 (ii)received an appropriate security clearance, as determined by the select committee, in consultation with the Director of National Intelligence.
 (B)Type of clearanceThe type of security clearance to be required in the case of any employee or person described in subparagraph (A) shall, within the determination of the select committee, in consultation with the Director of National Intelligence, be commensurate with the sensitivity of the classified information to which the employee or person will be given access by the select committee.
					(4)Provision of information by departments and agencies
 (A)In generalThe head of each department and agency shall keep the select committee fully and currently informed with respect to cybersecurity activities and threats, including activities to prevent, protect against, or respond to cybersecurity threats and any significant anticipated activities relating to cybersecurity which are the responsibility of or engaged in by the department or agency.
 (B)Information and documentsThe head of any department or agency involved in any cybersecurity activities shall furnish any information or document in the possession, custody, or control of the department or agency, or person paid by the department or agency, whenever requested by the select committee with respect to any matter within the jurisdiction of the select committee.
 (C)Annual reports to select committeeThe Director of National Intelligence, the Director of the Central Intelligence Agency, the Secretary of Defense, the Secretary of State, the Director of the Federal Bureau of Investigation, and the Secretary of Commerce shall each submit to the select committee an annual report on cyber threats.
					(h)Personnel provisions
 (1)In generalIn addition to other committee staff selected by the select committee, the select committee shall hire or appoint 1 employee for each member of the select committee to serve as the designated representative of the member on the select committee. The select committee shall only hire or appoint an employee chosen by a member of the select committee for whom the employee will serve as the designated representative on the select committee.
 (2)Supplement to budgetThe select committee shall be afforded a supplement to its budget, to be determined by the Committee on Rules and Administration, to allow for the hire of each employee who fills the position of designated representative to the select committee. The designated representative shall have office space and appropriate office equipment in the select committee spaces. Designated personal representatives shall have the same access to committee staff, information, records, and databases as select committee staff, as determined by the chairperson and vice chairperson.
 (3)Requirements for designated employeesEach designated employee shall meet all the requirements of relevant statutes, Senate rules, and committee security clearance requirements for employment by the select committee.
 (4)Division of fundsOf the amounts made available to the select committee for personnel— (A)not more than 60 percent shall be under the control of the chairperson; and
 (B)not less than 40 percent shall be under the control of the vice chairperson. (i)Committee rules (1)In generalThe select committee shall adopt rules (not inconsistent with the rules of the Senate and in accordance with rule XXVI of the Standing Rules of the Senate) governing the procedure of the select committee, which shall include addressing how often the select committee shall meet, meeting times and location, type of notifications, notices of hearings, duration of the select committee, and records of the select committee after committee activities are complete.
 (2)Unanimous vote requiredThe select committee may only adopt rules under paragraph (1) by a unanimous vote of the voting members of the select committee.